Citation Nr: 1704800	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-07 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 15, 2012.  

2.  Entitlement to a total disability rating based on individual unemployability due to the service-connected PTSD (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2011 and August 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This matter was previously before the Board in November 2014, when it was remanded for additional development.  In a March 2015 rating decision, the rating for PTSD was increased to 100 percent effective May 15, 2012.  The Veteran has only reported entitlement to a TDIU based on the PTSD.  See May and July 2012 VA forms 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  The issues have been adjusted accordingly.  

A hearing before the undersigned Acting Veterans Law Judge was held at the RO in June 2013.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

During the period of the claim prior to May 15, 2012, the Veteran's PTSD resulted in occupational and social impairment with deficiencies and unemployability.


CONCLUSIONS OF LAW

1.  During the period of the claim prior to May 15, 2012, the Veteran's psychiatric disability met the criteria for a 70 percent rating.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU for the period prior to May 15, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, and probative evidence as to nature and severity of the service-connected PTSD and its effects on functioning including occupational functioning has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appellant's appeal.

Legal Criteria

The Veteran's PTSD is evaluated under Diagnostic Code 9411, which provides a 50 percent disability rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The symptoms listed are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 reflects serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 represents some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The record reveals the Veteran's endorsement of symptoms including flashbacks, nightmares, avoidance, decreased interest, detachment, sleep impairment, irritability, anger, concentration problems, hypervigilance, and hyperstartle response.   

A January 2010 Vet Center treatment record reveals the Veteran's negative history of suicidal thoughts, feelings of hopelessness, homicidal thoughts, irritability or aggression with little or no provocation, anxiety, depression, apathy, speech difficulty, difficulty concentrating or recalling information, significant impairment in social or occupational functioning, slowed thinking, or affective lability.  The Veteran reported nightmares, hyperstartle reflex, numbing, and avoidance.  Examination revealed unkempt appearance, suspicious and defensive manner, and rapid and pressured speech.  The Veteran was oriented, and memory and associations were normal.  Affect was flat, and motor activity was tense.  Judgment was fair, and there was no delusion, disorganized thinking, or hallucination.  A GAF of 45 was assigned.  The examiner determined there were ongoing symptoms including nightmares, sleep problems, strong avoidance, decreased interest, emotional numbing, anger/irritability, isolation, decreased interpersonal associations, and occupational problems.  

An April 2010 VA examination record reveals the Veteran's history of symptoms including nightmares, emotional numbing, angry outbursts, irritability, and difficulty concentrating.  He described his mood as "ok."  He denied excessive or inappropriate guilt.  He reported a history of passive suicidal ideation but denied intent or plan.  He denied homicidal ideation.  He reported a history of difficulty keeping jobs due to anger issues and difficulty concentrating.  He reported that he was happily married but added that his anger outbursts and irritability had caused marital stress.  He reported close relationships with his wife, children, and siblings and their families for the previous four to five years.  He added that he was very involved in his children's lives.  He reported having close friends and enjoying social activities.  Examination revealed appropriate grooming and hygiene.  Speech was normal, and affect was full.  Thought process was goal-directed, and there was no suicidal or homicidal ideation, paranoia, or hallucination.  Insight and judgment were good.  The examiner diagnosed PTSD and assigned a GAF of 65.  The examiner reported that the PTSD resulted in occasional decrease in work efficiency but generally satisfactory functioning.  The examiner determined the PTSD symptoms were not severe enough to interfere with occupational and social functioning at the time of examination though they were in the past.

An April 2010 Vet Center report reports that the Veteran's PTSD had impacted the Veteran "through the years and to present occupationally, socially, and interpersonally."  

A May 2010 VA treatment record reveals the Veteran's history of "some" improvement in mood and irritability.  A June 2010 VA treatment record reveals the Veteran's concern about his pattern of holding things in and then letting his anger out when alone or in the car.  He reported a verbal confrontation with his nephew.  He also reported getting very angry after a phone call from someone for whom he had done a small job.  He reported that he was able to calm down but felt his reaction was "a bit much."  He denied suicidal or homicidal ideation.  A GAF of 49 was assigned.  A July 2010 VA treatment record reveals the Veteran's history of continued problems with irritability, anger, and anxiety.  He denied suicidal or homicidal ideation.  An August 2010 VA treatment record reveals a GAF of 48.  September and October 2010 Vet Center treatment records reveal the Veteran's history of doing better since an increase in his medication.  The records indicate that the Veteran was "opening up more."  A November 2010 VA treatment record reveals the Veteran's history of feeling calmer.  He denied suicidal or homicidal ideation.  The record reveals a GAF of 50. 

A November 2010 VA examination record reveals the Veteran's history that he had only worked "a few odd jobs" since the previous examination.  He added that he had not been steadily employed for approximately six or seven years.  He reported a mild decline in occupational functioning due to persistent difficulties sleeping and ongoing stress related to PTSD since the previous examination.  He reported difficulties in occupational functioning for many years as evidenced by irritability, mood swings, problems with anger and interpersonal relationships, and problems with authority.  He reported that his wife was "very supportive" but indicated that his mental health symptoms had negatively impacted their relationship due to irritability, mood swings, anger, and a pattern of being distant and emotionally unavailable.  He reported having a few good friends and indicated that he occasionally engaged in activities and hobbies though he described himself as frequently isolating.  He reported that he had begun to enjoy things more in recent weeks due to his medication.  The Veteran denied recent suicidal ideation but endorsed a history of fleeting thoughts of suicide.  Examination revealed that the Veteran was fully oriented and well groomed.  Mood was euthymic, and affect was appropriate.  Thought processes were logical, coherent, and goal-directed, and thought content was normal.  Insight and judgment appeared grossly intact.  The examiner diagnosed PTSD and assigned a GAF of 55.  The examiner found the Veteran had moderate psychological distress related to PTSD symptoms including severe mood swings, irritability, problems controlling his anger, and significant difficulties with interpersonal relationships.  The examiner noted that the Veteran attributed his decline in occupational functioning to his mental health symptoms, explaining that his work history was marked by multiple jobs and a pattern of persistent problems with interpersonal relationships.  The examiner determined the PTSD likely had a moderate impact on the Veteran's ability to initiate and maintain steady employment and to build and maintain close interpersonal relationships.  The examiner found the PTSD had not changed significantly since the previous examination and that the PTSD appeared to result in reduced reliability and productivity in work efficiency.  

November 2010 Vet Center records indicate that the Veteran was well-groomed and appeared to be making more progress socially in his group.  The records indicate that the Veteran began an anger management group.  A December 2010 Vet Center report indicates that the Veteran had "struggled interpersonally and occupationally as a result of his PTSD for many years."  

The record indicates that the Veteran was admitted for an inpatient PTSD clinic on January 18, 2011.  On admission, the Veteran reported symptoms including anxiety, insomnia, irritability, social withdrawal, and problems with memory and concentration.  He reported that he did "odd jobs" for people but "not very much."  He reported that he believed he had downplayed his symptoms during the VA examinations.  He also reported a remote history of passive suicidal ideation without intent or plan, most recently one year earlier.  Examination revealed normal speech, "ok" mood, euthymic affect, intact cognition and memory, linear thought process, and good insight and judgment.  The Veteran was determined to be of low risk of harm to himself or another.  A GAF of 41 was assigned.  A January 21, 2011, Vet Center record reveals the assessment that the Veteran "appear[ed] to have been struggling with PTSD for years."  The record notes the Veteran's history that medication had helped subdue some of his symptoms though he had persistent nightmares, strong avoidance, decreased interest, emotional numbing, anger/irritability, decreased interpersonal associations, and occupational problems.  The record reveals a GAF of 45.  A February 2011 record revealed the Veteran's history of being unable to work fulltime for five years due to his symptoms and having a frustrating lack of closeness with his family.  The record also reports symptoms of high anxiety, intrusive memories, grief and guilt, hypervigilance, anger, difficulty being in public settings, intense fear of intimacy, social isolation, and depression.  The record indicates that a GAF of 38 was assigned.  The February 2011 discharge report reveals a discharge GAF of 38.  The discharge report indicates that the Veteran displayed improved coping skills, mood, and behavior and brighter affect and reported diminished anxiety and depression. 

A March 2011 VA treatment record indicates that the Veteran had stable mood with no suicidal or homicidal ideation.  A GAF of 48 was assigned.  A May 2011 VA treatment record indicates that the Veteran was "overall in good spirits."  The Veteran reported that he was not severely depressed though he had some down moments.  He reported doing odd jobs on the side.  The Veteran denied suicidal or homicidal ideation.  A GAF of 55 was assigned.  A July 2011 VA treatment record reveals the Veteran's history that he had a hard time getting going and following up with things.  He indicated that he did not see himself as being able to go out and work competitively at age 65.  He denied suicidal or homicidal ideation.  A GAF of 55 was assigned.  A September 2011 VA treatment record reveals the Veteran's history that his son was moving.  He reported that he was used to a close family relationship with all the children.  He denied suicidal or homicidal ideation.  A GAF of 55 was assigned.  A December 2011 VA treatment record indicates that the Veteran reported that he had been less irritable.  He denied suicidal or homicidal ideation.  A GAF of 50 was assigned.  

A January 2012 VA treatment record reveals the Veteran's history of chronic moodiness, some irritability, intrusive thoughts, and increased guilty rumination.  He reported that he had always held things back from others because he felt ashamed.  He denied suicidal or homicidal ideation.  

A February 2012 VA examination record reveals a diagnosis of PTSD and the assignment of a GAF of 55.  The examiner reported that the PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The record reveals the Veteran's history that his marriage was strained.  He reported satisfactory relationships with his children.  He reported working as a building manager for a commercial building, earning $500 a month for the previous three years.  He reported that he had been looking for jobs but had not received any interviews or job offers.  The examiner noted that the Veteran's treatment records showed that his psychiatric symptoms had remained relatively stable in the previous 12 to 14 months.  The Veteran reported that he enjoyed going to movies and spending time with his grandchildren.  He also reported spending time at the gym three to four times per week.  He reported that he otherwise spent his days "being a mope."  He added that he had some difficulty with interest/motivation in participating in hobbies.  The record reveals the Veteran's history of symptoms including depressed mood, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and intermittent inability to perform activities of daily living.  The Veteran reported persistent moments where he felt especially irritable/argumentative, which was a source of tension in his marriage.  He denied any recent episodes of violence.  He reported continued feelings of survivor's guilt and hopelessness and thinking about ending his life though he denied current intent to act on such thoughts.  He reported near daily thoughts of self-harm.  

Examination revealed slightly anxious mood and blunted affect.  Speech was logical, goal-directed, and remarkable for themes of feeling as though he did not fully disclose the nature, scope, and severity of his symptoms during previous examinations.  The Veteran denied current suicidal or homicidal ideation.  Insight and judgment were adequate.  The examiner found the Veteran's PTSD and associated impairment had remained relatively similar to levels described in the previous examination, noting that the Veteran continued to display difficulties with motivation, guilt, and regret and continued to limit his social interactions to his family.  The examiner added that the Veteran had been able to maintain some minimal gains in functioning, such as achieving a certificate through vocational rehabilitation in the previous 12 to 14 months.  In a July 2012 addendum, the examiner determined that the PTSD likely contributed to some impairment in vocational functioning due to symptoms such as increased irritability and anhedonia.  The examiner noted that the Veteran was able to meet his obligations as a building manager, which boded well for his ability to function adequately in a similar position in which he would likely engage in other manual labor activities that would require minimal interpersonal contact.  

A March 2012 VA treatment record reveals the Veteran's history of increased irritability and suspiciousness of others since filing for benefits.  He added that he had been visualizing himself in a casket but denied being suicidal.  He denied homicidal ideation.  He reported anhedonia, avoidance, and lacking a sense of meaning or purpose.  A GAF of 50 was assigned.  An April 2012 Vet Center medical statement reveals the determination that the Veteran's PTSD was severe and chronic and had impacted the Veteran socially, interpersonally, and occupationally through the years.  The statement reports that the Veteran had struggled with relationships with his children and siblings and that his anger continued to be a problem.  It also reports a history of suicidal and homicidal ideation and auditory and visual hallucination.  A May 2012 VA treatment record reveals the Veteran's history that he maintained relationships with all his children.  He reported that his medication helped make him less argumentative, though he still displayed moodiness, irritability, suspiciousness of others with hypervigilance, difficulty with intimacy, intrusive thoughts, guilt, poor sleep, and chronic tension.  He also reported episodic passive suicidal ideation without intent or plan.  He denied homicidal ideation.  

A May 2012 hearing transcript reports the endorsement of new symptoms such as daily anxiety and thoughts of making plans of suicide on "numerous occasions."  The Veteran denied actual plans of suicide.  He reported that he did not have many friends, explaining that he and his wife had a couple he saw once or twice a week and who he talked to on the phone "sometimes."  He reported having a good relationship with his children. 

A September 2012 VA treatment record reveals the Veteran's clarification as to his employment.  He explained that he worked as a building manager for a building owned by his wife's employer.  He reported that he worked at most two hours per week, checking on the building and arranging for outside contractors if needed.  The Veteran reported that he did not feel he could tolerate working for another person on a full or even regular part-time basis sue to his chronic mood lability, irritability/anger, issues with authority, and intrusive thoughts.  The record notes that the Veteran had a history of a lifetime pattern of changing jobs due to anger/control issues due to his PTSD.  

The Veteran's PTSD is rated at 50 percent prior to May 1 5, 2012, except for a temporary total rating from January 18, 2011, to March 1, 2011.  Upon consideration of the evidence, the Board finds a 70 percent rating is warranted for the period prior to May 15, 2012.  The Board acknowledges that the medical records dated during this period reveal predominantly normal findings regarding speech, judgment, insight, thought process, and thought content and indicate that the Veteran has "good" relationships with his wife and family and maintained relationships with at least one couple outside his family.  However, the records also indicate that the psychiatric disability resulted in disturbances of motivation and mood, difficulty adapting to stressful circumstances, diminished impulse control manifested by verbal outbursts, and at least intermittent suicidal thoughts, and there is evidence of impairment of ability to maintain relationships.  There is also evidence that the Veteran underestimated the severity of his symptoms to examining medical professionals.  Resolving all doubt in favor of the Veteran, the Board finds a 70 percent rating is warranted for the period prior to May 15, 2012.  

The Board finds a rating in excess of 70 percent is not warranted under Diagnostic Code 9411 because the evidence does not demonstrate social and occupational impairment that more nearly approximates total than deficiencies in most areas during this period.  The records contain no findings of total social or occupational impairment due to the psychiatric disorder, and the assigned GAF indicate the presence of less than total impairment.  In this regard, the Board notes that the applicable GAF range from 45 to 65.  Moreover, the reported symptoms and associated impairment do not approximate the disability picture contemplated by a 100 percent rating.  The record indicates that the Veteran has had intact orientation, attention, concentration, and remote memory and goal-directed and coherent speech, and he has maintained contact with reality and can function independently.  He has maintained a relationship with his spouse and family and another couple and has not posed a risk to himself or others, and he was able to provide his own history during examination and other medical treatment.  Although the Veteran has functional impairment, there is no evidence of total impairment as contemplated by the higher rating.  The Board has considered whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  As explained above, the manifestations of the disability and their impact on social and occupational functioning are contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not warranted.  

The Board finds a TDIU is warranted for the period prior to May 15, 2012.  The Veteran has met the schedular threshold for determining entitlement to a TDIU rating, and the record indicates that the Veteran has not had substantially gainful employment during the period on appeal.  In this regard, the Board notes that the Veteran's part-time job was marginal employment.  Furthermore, as discussed above, the evidence indicates that the Veteran's psychiatric disability has resulted in significant impairment of impulse and mood control and interpersonal functioning.  Resolving all doubt in favor of the Veteran, the Board finds the psychiatric disability was sufficient by itself to render the Veteran unable to maintain any form of substantially gainful employment consistent with his education and occupational background prior to May 15, 2012.  Accordingly, a TDIU is warranted.  


ORDER

A 70 percent rating for PTSD is granted for the period of the claim prior to May 15, 2012, subject to the criteria applicable to the payment of monetary benefits.

A TDIU is granted for the period of the claim prior to May 15, 2012, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


